                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ADAM P. FAUST et al.,

           Plaintiffs,

     v.                                          Case No. 1:21-cv-00548-WCG

THOMAS J. VILSACK et al.,

     Defendants.

______________________________________________________________________________

                 REPLY MEMORANDUM IN SUPPORT OF
                MOTION FOR PRELIMINARY INJUNCTION
______________________________________________________________________________


                                       WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                       Rick Esenberg
                                       rick@will-law.org
                                       Daniel P. Lennington
                                       dan@will-law.org
                                       Luke N. Berg
                                       luke@will-law.org
                                       Katherine D. Spitz
                                       kate@will-law.org
                                       330 E. Kilbourn, Suite 725
                                       Milwaukee, WI 53202-3141
                                       Phone: 414-727-9455
                                       Fax: 414-727-6385
                                       Attorneys for Plaintiffs




      Case 1:21-cv-00548-WCG Filed 06/23/21 Page 1 of 23 Document 43
                                          TABLE OF CONTENTS
INTRODUCTION .......................................................................................................... 1
ARGUMENT IN REPLY ............................................................................................... 3
 I.    Compelling Interest: Defendants Have Not Offered Evidence of a Recent
       Episode of Intentional Discrimination Perpetuated by the Government ........... 3
 II. Narrowly Tailored: Defendants Have Not Considered Race-Neutral
     Alternatives or Explained How the Program Is Not Both Underinclusive
     and Overinclusive.................................................................................................. 8
 III. Plaintiffs Will Be Irreparably Harmed Without an Injunction......................... 15
 IV. The Public Interest and Balance of Harms Support an Injunction .................. 19
 V. Defendants Provide No Alternative to a Nationwide Injunction ...................... 20
CONCLUSION ............................................................................................................ 20




                                        -i-
          Case 1:21-cv-00548-WCG Filed 06/23/21 Page 2 of 23 Document 43
                                 INTRODUCTION

      In enacting this program, Congress did something it has never done in the

modern era. It created a huge government program in which all the funds will be

allocated solely on the basis of race. Our government has decreed that every farmer

belonging to selected racial groups will have all their loans forgiven. No white farmer

will have any of his or her loan forgiven. Minority farmers need not show that they

were—or even could have been—the victim of past discrimination. The racial

preference is comprehensive (preferred races benefit and the rest get nothing) and

absolute (loans are completely forgiven and then some). Even if the evidence could

justify some kind of racial preference (and it cannot), there is no basis upon which

this Court could conclude that favoring all minority farmers over all white farmers in

such a substantial way is narrowly tailored to achieving a compelling interest.

      In support of their race-based loan-forgiveness program, Defendants point to

USDA’s history of past discrimination, which was addressed by a detailed claim

procedure in the Pigford litigation and through numerous settlements and reforms.

After providing billions of dollars in relief, we are told that Congress can still enact

such an extraordinary race-based measure because of largely unspecified “lingering

effects” of discriminatory acts that occurred—for the most part, if not entirely—

decades ago. In assessing this claim, this Court cannot rely on “continuing” racial

disparities. To do so would effectively give Congress a blank check to enact any race

conscious program to remedy any present racial disparity. The Supreme Court,

however, has called such attempts at racial balancing “patently unconstitutional.”




       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 3 of 23 Document 43
Grutter v. Bollinger, 539 U.S. 306, 330 (2003). Defendants must prove that what they

did in the past prevents minority farmers from succeeding today. Simply showing

that the financial position and overall number of minority farmers are not what the

government would like it to be does not mean that past remedial efforts did not “work”

or that the government may now treat all minority farmers differently than all white

farmers. This equates non-discrimination with racial balance—something the

Supreme Court has repeatedly said is not permitted. See Parents Involved in Cmty.

Schs. v. Seattle¸ Sch. Dist. No. 1, 551 U.S. 701, 730 (2007) (“Allowing racial balancing

as a compelling end in itself would effectively assure that race will always be relevant

in American life, and that the ultimate goal of eliminating entirely from

governmental decisionmaking such irrelevant factors as a human being’s race will

never be achieved.”) (citation omitted).

       Even if there were “lingering effects” of past USDA discrimination, nothing in

the record comes close to establishing that every farmer in America must be treated

differently based on the color of his or her skin. Not only is a preference of this breadth

unsupported, any number of race-neutral options are available, including a program

to identify and remedy victims of USDA’s past discrimination, or a relief program for

those who have not benefited from prior COVID relief packages. Defendants reject

such race-neutral alternatives, contending that they have tried everything and failed.

But that is not the case: race-neutral opportunities abound.

       The Court, therefore, should affirm its well-reasoned decision to grant a

temporary restraining order and issue a preliminary injunction, so that Defendants




                                    -2-
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 4 of 23 Document 43
cannot effectuate their race-based program while this case proceeds, making it

difficult, if not impossible, to remedy the flagrant race discrimination. Also Plaintiffs

note that just as of today, the U.S. District Court for the Middle District of Florida

entered a nationwide injunction against Section 1005 of ARPA for many of the same

reasons noted below. Wynn v. Vilsack, No. 21cv514 (M.D. Fla., June 23, 2021).

                              ARGUMENT IN REPLY

I.    Compelling Interest: Defendants Have Not Offered Evidence of a
      Recent Episode of Intentional Discrimination Perpetuated by the
      Government

      Defendants concede that ARPA § 1005 must be evaluated under strict scrutiny.

Dkt. 35:16. “This is a very demanding standard, which few programs will survive.”

Vitolo v. Guzman, No. 21-5517, 2021 WL 2172181, at *4 (6th Cir. May 27, 2021).

       As this Court noted in its temporary restraining order, the government

establishes a “compelling interest in remedying past discrimination only when three

criteria are met.” Dkt. 21:4. Any race-based program must be narrowly tailored to

address (1) a “specific episode” (2) of “intentional discrimination” (3) that the

government “had a hand in.” Id. (citing Vitolo, 2021 WL 2172181, *4–5 (collecting

cases)). As noted above, the desire for “racial balancing” or proportional participation

in government programs is not compelling. Parents Involved, 551 U.S. at 730;

Freeman v. Pitts, 503 U.S. 467, 494 (1992). Thus, racial disparities—even if they

prevent racially proportionate receipt of government benefits—are not enough. See

Richmond v. J.A. Croson Co., 488 U.S. 469, 495 (1989). Instead, there must be

evidence of intentional discrimination, not just disparities. Id. at 503. Put differently,




                                    -3-
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 5 of 23 Document 43
the government must establish “identified discrimination” “with some specificity” and

“with a strong basis in evidence.” Shaw v. Hunt, 517 U.S. 899, 909–10 (1996).

       In their brief, Defendants point to two categories of evidence: (1) “statistical

and anecdotal evidence recounting discrimination” during the last century by USDA,

and (2) so-called “lingering” discrimination in the form of statistical disparities,

including disparities in prior attempts at COVID relief. See Dkt. 35:18–25. Neither

category is sufficient to satisfy strict scrutiny.

       First, Defendants point to generalized evidence of discrimination documented

in reports from 1965, 1982, and 1997 about USDA’s discriminatory conduct. Dkt.

35:18–19. Citing the 1965 report, Defendants note that USDA provided Black farmers

with “consistently … inferior loans.” Dkt. 35:18. And, reciting evidence recounted

thoroughly in Pigford v. Glickman, 185 F.R.D. 82, 86 (D.D.C. 1999), Defendants

discuss USDA’s refusal to provide technical services to Black farmers or an adequate

civil rights process. Dkt. 35:19. This evidence culminated in a 1997 report, which

(looking back at the 1980s and 1990s) found “unexplained delays in processing

[minority] loan applications, arbitrary reductions in farm loans by county officials,

and failures to receive promised loans.” Dkt. 35.19. In general, the Pigford allegations

(as well as the companion cases alleging discrimination against Hispanics, Native

Americans, and women) cover the period from 1981 to 1996. 185 F.R.D. at 89.

       But this proves much less than Defendants suppose. Congress and USDA

responded to this evidence with specific and comprehensive remedies in the 1990s

and 2000s. Dkt. 35:20. Defendants recount the billions spent, processes established,




                                     -4-
        Case 1:21-cv-00548-WCG Filed 06/23/21 Page 6 of 23 Document 43
and laws changed to rectify this past discrimination. Dkt. 35:20–21. Plaintiffs also

explained these processes and remedies in their main brief. See Dkt. 14:7–11.

      Because the government has already taken comprehensive steps to remedy

USDA’s history of past discrimination, Defendants cannot now use that past

discrimination to justify continued discrimination. See Parents Involved, 551 U.S. at

721 (“Once Jefferson County achieved unitary status, it had remedied the

constitutional wrong that allowed race-based assignments. Any continued use of race

must be justified on some other basis.”); Clark v. Putnam Cty., 293 F.3d 1261, 1273

(11th Cir. 2002) (“The need for a race-based remedy in 1992 cannot be established by

reliance on a 1982 wrong that has already been remedied.”). The reason for rejecting

recycled justifications is simple: if Defendants win this case based on this record, and

then Congress adopts yet another race-based program for non-white farmers next

year, Defendants could simply rely again on the same allegations. There would be no

logical stopping point to this cycle of government-sponsored discrimination because

the government could always invoke its past bad acts to justify future discrimination.

      Moreover, Defendants’ evidence of past discrimination is simply too remote to

support a race-based program. See, e.g., Brunet v. City of Columbus, 1 F.3d 390, 409

(6th Cir. 1993) (discrimination from 14 years earlier too remote to support affirmative

action program); Detroit Police Officers Ass’n v. Young, 989 F.2d 225, 228 (6th Cir.

1993) (proffered evidence “no longer serves the same compelling state interests as it

once did under the changed circumstances of almost two decades.”); Hammon v.

Barry, 826 F.2d 73, 76–77 (D.C. Cir. 1987) (discrimination from 18 years earlier too




                                    -5-
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 7 of 23 Document 43
remote). In fact, Defendants have not pointed to any evidence of intentional

discrimination during the last two decades.1 Conclusory recitations about lack of

“access” (by which Defendants mean statistical disparities in things like whether

credit has been extended, but without any analysis of the reason for the differences),

differences in default rates, unspecified or verified complaints, and unidentified

anecdotes of unknown veracity or severity cannot justify yet more racial preferences.

       If Defendants are permitted to rely on allegations that go back as far as the

1890s,2 or even the 1980s and 1990s, then there would again be no logical stopping

point. For this reason, discrimination supporting a compelling state interest “must

be reasonably current,” Associated Gen. Contractors of Ohio, Inc. v. Drabik, 50 F.

Supp. 2d 741, 763 (S.D. Ohio 1999), otherwise the evidence is “too remote in time to

establish the compelling interest,” F. Buddie Contracting, Ltd. v. Cuyahoga Cmty.

Coll. Dist., 31 F. Supp. 2d 571, 581 (N.D. Ohio 1998). Adopting Defendants’ position

(that evidence from any decade or century will do) would “effectively assure[ ] that

race will always be relevant in American life, and that the ultimate goal of



       1 Defendants cite testimony of allegations about USDA requiring dual signatures for
Black farmers but not others and “Hispanic and Asian farmers” reporting being
“stereotyped.” This testimony is vague, second-hand, undated, and unsupported by any
specific allegations. See Dkt. 35:21–22. Defendants also point to a 2011 report, but do not
identify any parts of the report that discuss recent, intentional discrimination by USDA. The
closest the report gets is saying that there is a “strong perception” that USDA “continues to
discriminate.” Dkt. 35:21 (citing JL report, p. 38). But Defendants cannot cite any case
finding a compelling state interest based on evidence of a “strong perception” of “continued
discrimination.” Finally, Defendants cite complaints about USDA as recent as 2019, Dkt.
35:27, but those complaints are not proof of intentional discrimination—they are simply
statistical disparities, which, as already explained, are not enough.
       See Dkt. 35:17 (citing the 1965 report, discussing discrimination resulting from the
       2

Second Morrill Act of 1890).


                                        -6-
           Case 1:21-cv-00548-WCG Filed 06/23/21 Page 8 of 23 Document 43
eliminat[ing] entirely from governmental decisionmaking such irrelevant factors as

a human being’s race, will never be achieved.” J.A. Croson Co., 488 U.S. at 495

(plurality opinion) (citations omitted).

      Second, Defendants rely vaguely on the “lingering effects” of past

discrimination. When evaluated closely, however, Defendants’ “lingering effects” are

simply recitations of present racial disparities that Defendants blame on past

discrimination. For example, Defendants cite racial disparities in the “ability to

access credit,” “foreclosure rates,” “farm ownership,” “income,” “access to financial

services,” and “the pandemic’s disproportionate impact on the health and welfare of

minorities   in   this   country.”   Dkt.   35:21–24.   Defendants   also   point   to

“underrepresentation” of certain racial groups in the “USDA workforce,” which is

irrelevant to discrimination against farmers and ranchers. Dkt. 35:37–38, n.38.

       As in Parents Involved, Defendants cannot prove that existing disparities

among currently indebted farmers are the product of episodes of intentional

discrimination from decades and centuries past. Parents Involved, 551 U.S. at 721

(“We have emphasized that the harm being remedied by mandatory desegregation

plans is the harm that is traceable to segregation, and that the Constitution is not

violated by racial imbalance in the schools, without more.”). Defendants do not

explain what USDA did after 1997, nor do they attempt to explain the “exact

connection” between these unspecified lingering effects of discrimination and why a

preference must now be extended to every minority farmer in the country. Parents

Involved, 551 U.S. at 720 (quoting Gratz v. Bollinger, 539 U.S. 244, 270 (2003)).




                                    -7-
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 9 of 23 Document 43
      Defendants believe that a compelling state interest can be proven merely by

reciting evidence of past discrimination and then noting current racial disparities.

See Dkt. 35: 25–31. No case supports such unfocused analysis. In support of their

theory, Defendants point to Majeske v. City of Chicago, 218 F.3d 816, 821 (7th Cir.

2000). The plaintiffs there relied on expert testimony and statistical models about the

number of African-American detectives in the Chicago Police Department. The

Seventh Circuit relied on the proven connection between evidence of discrimination

in hiring, assignment, and promotion, and the then-existing disparity in the detective

ranks. Id. at 820–21, 822. But here, Defendants have not proven any such connection

other than their conclusory say-so. There is no evidence that present-day racial

disparities in, say, “foreclosure rates” or “ability to access credit” among today’s

farmers are a direct consequence of USDA’s loan processing delays experienced by

long-gone farmers from the 1960s, or an unfair complaint procedure in the 1980s.

II.   Narrowly Tailored: Defendants Have Not Considered Race-Neutral
      Alternatives or Explained How the Program Is Not Both
      Underinclusive and Overinclusive

      Narrow tailoring requires “a close match between the evil against which the

remedy is directed and the terms of the remedy.” Builders Ass’n of Greater Chicago

v. Cnty. of Cook, 256 F.3d 642, 646 (7th Cir. 2001). In other words, a program must

discriminate no more than is necessary to address the harm it is intended to remedy.

Id. at 644; Shaw, 517 U.S. at 909–10; Adarand Constructors, Inc. v. Pena, 515 U.S.

200, 224, 235, 237–38 (1995). Defendants’ race-based loan forgiveness program is not

narrowly tailored for at least five independently sufficient reasons.




                                    -8-
      Case 1:21-cv-00548-WCG Filed 06/23/21 Page 10 of 23 Document 43
      First, “narrow tailoring” requires “serious, good faith consideration of workable

race-neutral alternatives.” Grutter, 539 U.S. at 339. Defendants have not seriously

considered available race-neutral alternatives. As an initial matter, ARPA is a

COVID relief bill. COVID hit all farmers, so the most obvious alternative is to provide

relief to all. See Dkt. 14:26–27 (listing options). And even if Congress wants to target

past discrimination or disparities, just two possibilities include: (1) providing race-

neutral relief to farmers who have been left out of previous programs, and/or (2)

remedying past discrimination by helping the specific victims of USDA’s past

discrimination (or their heirs) through a claims process like Pigford.

      According to Defendants, during Congress’s earlier attempts to respond to

COVID, minority farmers “got short-changed again, reportedly receiving a tiny

fraction of CFAP funds less than a year after being largely left out of the single largest

U.S. agricultural subsidy.” Dkt. 35:31. Assuming this is true (and Defendants don’t

even say whether minority farmers received disproportionately less COVID relief

funds), a narrowly tailored program would provide relief to all farmers who were “left

out” of previous programs—a simple race-neutral option. Defendants do not explain

why this option is insufficient but assert generically that race-neutral remedies have

“not worked to remedy” so-called “lingering effects” of past discrimination.

      The Pigford claim-and-settlement model offers a second narrowly tailored

option to address prior government discrimination: Defendants could provide relief

only to those victims of past discrimination. But it may not use discrimination against

some members of a racial class to provide a racial preference to other members of that




                                     -9-
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 11 of 23 Document 43
class whether or not they were victims of that discrimination: “Individuals who have

been wronged by unlawful racial discrimination should be made whole; but under our

Constitution there can be no such thing as either a creditor or a debtor race. That

concept is alien to the Constitution’s “Constitution’s focus upon the individual.” See

Adarand Constructors, Inc., 515 U.S. at 239 (Scalia, J., concurring). Defendants only

response is that prior Pigford settlements were “eroded by state taxes” and resulted

in an “unbearable tax debt.” Dkt. 35:34–35. Yet Congress knows how to deal with that

issue and could fix it. As Defendants have recently noted, the extra 20% tacked onto

the loan forgiveness is for the purpose of dealing with tax liability.3 So to the extent

that prior Pigford-type claims processes were “eroded by state taxes,” Congress could

create a new claim process to avoid such prior pitfalls for those who can show they

were harmed by this erosion in the past.

      In fact, a narrowly tailored remedy must focus on addressing past intentional

discrimination, not simply “lingering effects.” Courts within this circuit have

considered “lingering effects” only when there is a proven causal nexus between those

“lingering effects” and past intentional discrimination. See Chicago Fire Fighters

Union Local 2 v. City of Chicago, 1999 WL 1289125 (N.D. Ill. Dec. 30, 1999) (reciting

extensive statistical and anecdotal evidence of discrimination in all ranks of a fire

department, along with expert testimony explicitly linking that discrimination with

current disparities, to conclude that the City’s affirmative action plan was narrowly



      3     See      USDA      Website,    “American   Rescue      Plan   Debt Payments,”
farmers.gov/americanrescueplan (last visited June 21, 2021) (“the 20% portion is available
for tax liabilities and other fees associated with payment of the debt”).


                                    - 10 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 12 of 23 Document 43
tailored); Horan v. City of Chicago, 2003 WL 22284090 at *80 (N.D. Ill. Sept. 30, 2003)

(upholding the same program for several years further in the 1990s where statistics

and expert testimony showed a continuing link between discrimination and disparity

and where affirmative action was the “only mechanism available to the City as a

remedial step” in light of the limitations of the collective bargaining agreement and

state law); McNamara v. City of Chicago, 959 F. Supp. 870, 874–76 (N.D. Ill. 1997),

aff’d 138 F.3d 1219 (7th Cir. 1996) (setting out evidence tying “the lingering effects

of purposeful discrimination” to practices aimed at “the defeat of court-ordered

integration”). Plaintiffs are unaware of any controlling authority holding that

statistical disparities unlinked to past intentional discrimination by a government

actor (as opposed to statistical disparities alone) would satisfy narrow tailoring.

      Defendants’ response to a narrowly tailored alternative appears to be that

Congress and USDA have already tried everything and failed. Defendants point to

previous attempts by USDA and Congress to remedy past discrimination, such as

greater minority representation in the loan process and increasing minority farmers’

awareness of USDA programs. Dkt. 35:32. Defendants call these past programs

“failure[s].” Even if Defendants believe their prior efforts have been a “failure,” the

suitable remedy is not “make-up” discrimination against white farmers and ranchers.

See Adarand Constructors, Inc., 515 U.S. at 239 (Scalia, J., concurring). As this Court

put it, “[t]he obvious response to a government agency that claims it continues to

discriminate against farmers because of their race or national origin is to direct it to

stop: it is not to direct it to intentionally discriminate against others.” Dkt. 21:6.




                                    - 11 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 13 of 23 Document 43
      Second, Defendants argue that the race-based loan forgiveness program is

“both flexible and time-limited.” Dkt. 35:32. This is just a one-time remedy, according

to Defendants. But Defendants do not promise that ARPA § 1005 will fix any

identified disparities, such as income, access to credit, USDA employee

representation, or foreclosure rates. It is simply not logical to assume that forgiving

loans of non-white farmers will lead to racial balancing in rates of income,

foreclosures, credit access, or USDA’s hiring practices, even if racial balancing was

permitted, which it is not. Parents Involved, 551 U.S. at 731 (“racial balancing has no

logical stopping point”) (citation omitted). A racial preference is not justified because

it is a “one-off.” Defendants are proposing a massive subsidy—complete cancellation

of farm debt solely based on the color of the farmer’s skin. That they may only do it

this “one time” does nothing to answer the constitutional objections raised here.

      Also, Defendants claim this program is “flexible” because white farmers and

certain other disfavored minorities can write a letter to Secretary Vilsack seeking

inclusion in the program despite their exclusion from the definition of “socially

disadvantaged.” Dkt. 35:33. Plaintiffs are unaware of any case suggesting that an

otherwise racially discriminatory program is “flexible” because those victims of the

discrimination can write a letter to a cabinet official seeking an exception to the

discriminatory policy. Even if other races could be included (which is not at all clear),

the mere presumption of an exclusion is a constitutional harm. See Vitolo, 2021 WL

2172181, at *6 (“The designated races get a presumption that others do not.”)




                                    - 12 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 14 of 23 Document 43
      Third, Defendants claim, quite surprisingly, that there is “no evidence that

USDA has denied equal treatment to white farmers.” Dkt. 35:33. Plaintiffs are, under

the terms of the statute, ineligible for this program due to their race; therefore, they

are denied equal treatment. This is a constitutional harm because “a racial

classification causes fundamental injury to the individual rights of a person.” Shaw,

517 U.S. at 908 (citation omitted). Indeed, the primary injury “in an equal protection

case of this variety is the denial of equal treatment” itself. Ne. Fla. Chapter of

Associated Gen. Contractors v. City of Jacksonville, Fla., 508 U.S. 656, 666 (1993).

Imagine that the government declared a one-year tax amnesty for white people or the

cancellation of student loan debt for everyone but persons of Asian descent. No one

would question that equal protection had been denied.

      Fourth, Defendants’ racial categories are overinclusive and underinclusive.

Defendants respond that they have been using the proposed racial groups since 2001

and that each group’s inclusion or exclusion is supported by evidence. Dkt. 35:33–34.

But this is simply not the case. Although a 2011 report mentions Alaskan Natives in

a few contexts (such as underrepresentation in USDA offices), the report does not

document intentional discrimination against Alaskan Natives that must be remedied

with loan forgiveness. Dkt. 35:37, 38, n. 38. The same is true for Native Hawaiians

and Asians. Id. At most, Defendants’ citations discuss that certain of these groups

may “believe” they cannot be promoted within USDA, or again, that there is some

underrepresentation in USDA staffing. But Defendants have not pointed to evidence

of a “specific episode” of “intentional discrimination” “perpetuated” by USDA




                                    - 13 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 15 of 23 Document 43
involving Native Hawaiian, Alaskan Native, or Asian farmers and ranchers. Even if

Defendants’ evidence pointed to USDA’s ongoing disparities involving these racial

groups, it is hard to imagine how a loan forgiveness program for farmers would be

narrowly tailored to address all identified disparities.4

       Finally, Defendants have no meaningful response to Plaintiffs’ arguments that

the loan-forgiveness program is underinclusive because Defendants exclude women.

As explained in Plaintiffs’ main brief, USDA has considered women “socially

disadvantaged” for decades. See e.g., 7 C.F.R. §§ 761.2; 7.3; 1430.402. But now, for the

purposes of loan forgiveness under Section 1005, Defendants no longer believe that

women qualify as “socially disadvantaged farmers and ranchers.” Defendants have

no response to this argument other than to say that women can be minorities too, and

so women are not universally excluded. True, women can be minorities. But this does

not explain why white women are no longer socially disadvantaged for this program.




       4 Defendants rebuff the argument of that their program is underinclusive by not
including all Asians in their definition of “Asians.” Defendants apparently disavow any
reliance on the longstanding federal definition of Asians. This would be a first among federal
agencies. Plaintiffs are not aware of any federal agency, law, or regulation that defines
“Asians” as people originating broadly from the continent of Asia, as Defendants apparently
do now. Instead, federal law uniformly limits “Asians” only to those individuals whose
ancestors are from the “Far East, Southeast Asia, the Indian Subcontinent, or the Pacific
Islands.” See, e.g., 28 C.F.R. § 42.402; 13 C.F.R. § 124.103. Federal law excludes Asians from
the Middle East and North Asia. Id; see also Vitolo, 2021 WL 2172181, at *7. Plaintiffs accept
Defendants’ unique concession that they do not exclude certain Asians as all other federal
agencies do. But despite this concession, Defendants still do not explain why they would
exclude certain North Africans from the program (from Egypt and Algeria, for example), as
such groups are uniformly regarded as “White” in federal law, and therefore ineligible for
Defendants’ program. See, e.g., 32 C.F.R. § 191.3 (“A [white] person [has] origins in any of the
original peoples of … North Africa.”). In any event, this dispute about who is “White” or
“Asian” simply demonstrates the dangers of racialized government programs.


                                    - 14 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 16 of 23 Document 43
III.   Plaintiffs Will Be Irreparably Harmed Without an Injunction

       As Plaintiffs explained in their opening brief, a preliminary injunction is

warranted both to prevent the harm inherent in blatant race discrimination, Dkt.

14:23–25, and to force Congress (and/or USDA) to eliminate the racial criteria, giving

Plaintiffs an “equal shot at” this relief, Dkt. 14:25–28.

       In its TRO decision, this Court agreed that “Plaintiffs will suffer irreparable

harm absent a temporary restraining order.” Dkt. 21:7. This Court concluded that,

without an injunction, USDA would proceed to “spend the allocated money and

forgive the loans of minority farmers while the case is pending” and, as a result,

Congress would have “no incentive to provide similar relief on an equitable basis to

others.” Dkt. 21:7. Plaintiffs likely could not recover damages, “in light of Defendants’

sovereign immunity,” and forgiven loans “cannot easily be undone.” Dkt. 21:7–9. The

Court also found “extraordinary” Defendants’ position “that racial discrimination

inflicts no harm at all” that warrants an injunction. Dkt. 21:7.

       The harms that this Court found supported a TRO also warrant a preliminary

injunction, for the same reasons. Nothing Defendants add changes the analysis.

       Defendants’ only significant new argument is that the exclusion of white

farmers from the loan forgiveness program is not an irreparable harm because

Plaintiffs could, theoretically, get “forward-looking injunctive relief to gain access to

the programmatic funds” later in this case. Dkt. 35:14. Defendants cite Bowen v.

Massachusetts, 487 U.S. 879 (1988), for the proposition that sovereign immunity

“does not foreclose ‘specific remedies’ that ‘attempt to give the plaintiff the very thing




                                    - 15 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 17 of 23 Document 43
to which he was entitled,’ which, in some cases, may be money owed under a federal

program.’” Id. This argument fails for multiple reasons.

      As a preliminary matter, Defendants do not concede that such a remedy is

actually available here; instead, they carefully hedge that this relief would only be

available “if [Plaintiffs] can show they are entitled to payments under § 1005.” Dkt.

35:14; see also Dkt. 35:14 n.23 (indicating that such relief would not be available if

“Plaintiffs concede that they are ineligible.”). But that is exactly the problem. As

written, Plaintiffs are not “entitled to payments under § 1005,” because the sole

requirement is race, and Plaintiffs do not fall within the eligible racial categories.

      Even putting that point aside, it is not clear at all that an injunction requiring

USDA to forgive Plaintiffs’ loans would qualify as “specific relief” that is exempt from

immunity under Bowen, rather than damages. As the Supreme Court subsequently

explained (quoting Justice Scalia’s dissent in Bowen), “suits seeking … to compel the

defendant to pay a sum of money to the plaintiff,” “whether by judgment, injunction,

or declaration” are, “[a]lmost invariably,” “suits for ‘money damages,’ as that phrase

has traditionally been applied, since they seek no more than compensation for loss

resulting from the defendant’s breach of legal duty.” Great-W. Life & Annuity Ins. Co.

v. Knudson, 534 U.S. 204, 210, 211–12 (2002) (emphasis added); see also Maine Cmty.

Health Options v. United States, 140 S. Ct. 1308, 1330 (2020) (distinguishing Bowen

on multiple grounds, including that Bowen involved “the Government’s ongoing

obligations under the Medicaid program” (whereas this case involves a one-time

COVID relief bill)); Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 261 (1999) (also




                                    - 16 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 18 of 23 Document 43
distinguishing Bowen). The Seventh Circuit has also noted the difficulty in applying

Bowen’s distinction between “specific” and “substitute” relief. E.g., Builders NAB LLC

v. Fed. Deposit Ins. Corp., 922 F.3d 775, 777 (7th Cir. 2019); Columbus Reg’l Hosp. v.

Fed. Emergency Mgmt. Agency, 708 F.3d 893, 896 (7th Cir. 2013). Defendants hint

that they will oppose such a remedy later in this case, see supra, and they may seek

to distinguish Bowen on any number of grounds.

      But there is an even more fundamental problem. A remedy that invalidates

the racial criteria, while otherwise leaving the loan-forgiveness program in place,

would effectively rewrite the statute, creating a new (and significantly larger) loan-

forgiveness program with no criteria whatsoever, such that all farmers’ loans would

be eligible for forgiveness. It is well-established, however, that “our constitutional

structure does not permit [courts] to ‘rewrite the statute that Congress has enacted.’”

See Puerto Rico v. Franklin California Tax-Free Tr., 136 S. Ct. 1938, 1949 (2016). As

Plaintiffs noted, there are multiple possible fixes, but that choice is ultimately for

Congress, not the courts. So, even if Bowen’s narrow exception to immunity applied,

Defendants can, and likely will, oppose any remedy requiring USDA to forgive white

farmers’ loans on the additional ground that it would transform and significantly

expand the program. Thus, an injunction is the only workable remedy.

      This point, in particular, demonstrates why Defendants’ emphasis on the fact

that “there is no finite amount of money budgeted for the program,” Dkt. 35:12, is

irrelevant. While it’s true that there is no fixed sum, Congress approved the program

based on its estimates of what it would cost; and it is not “for judges to speculate as




                                   - 17 -
      Case 1:21-cv-00548-WCG Filed 06/23/21 Page 19 of 23 Document 43
to what Congress would have enacted if it had not enacted what it did.” Miller v.

Albright, 523 U.S. 420, 457 (1998) (Scalia, J., concurring).

      Defendants’ other arguments are equally unavailing. They quibble with how

much money will be “imminently” spent in the next two weeks without an injunction,

Dkt. 35:11–12, but Defendants have represented that “88% of the total ARPA-eligible

payments,” Dkt. 17-2, ¶ 25, representing 64% of the anticipated funds, see Dkt. 17-2,

¶¶ 22, 26, will be paid out, on a rolling basis, within nine weeks of June 9 (two weeks

ago). So there is no question that most of the money will be spent before this case can

reach a final judgment. And if Defendants oppose a judicial remedy expanding the

program to all white farmers (as they hint they will), and/or the appellate courts

conclude that such a remedy is not available, see supra, then there will be no possible

remedy, since, having effected its goal of race-based COVID relief, Congress will have

“no incentive to provide similar relief on an equitable basis to others.” Dkt. 21:7.

      Finally, Defendants emphasize that Plaintiffs have not cited a Seventh Circuit

case presuming irreparable harm for equal protection violations, Dkt. 35:14, but

neither do Defendants cite a case rejecting such a presumption—the Seventh Circuit

simply has not addressed this yet. The Sixth Circuit has, in a recent and very similar

equal protection case, Vitolo, to which Defendants have no good answer. Defendants

also attempt to distinguish the D.C. Circuit’s decision in O’Donnell on the grounds

that the plaintiff there had “little hope of obtaining adequate compensatory or other

corrective relief at a later date,” 963 F.2d at 428, but the same is true here, see supra,

and the D.C. Circuit also emphasized that an injunction would serve to “maintain[ ]




                                    - 18 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 20 of 23 Document 43
a system of laws free of unconstitutional racial classifications,” id. 429. In any event,

irreparable harm certainly should be presumed when the government so blatantly

makes funds contingent on race. Defendants’ position that open race discrimination

causes no inherent harm is, as this Court put it, “extraordinary.” Dkt. 21:7.

IV.   The Public Interest and Balance of Harms Support an Injunction

      Finally, as Plaintiffs argued and this Court already found, an injunction will

“serve the public’s interest in maintaining a system of laws free of unconstitutional

racial classifications.” O’Donnell Const. Co., 963 F.2d at 429; Dkts. 14:28–29; 21:8–9.

      Defendants’ only counter is that an injunction will harm minority farmers who

were eligible for loan forgiveness and might be foreclosed on without that relief. Dkt.

35:38–39. Defendants concede that USDA itself “will not foreclose on delinquent

borrowers of direct loans,” and has “ask[ed] lenders to suspend all adverse actions for

all SDA guaranteed loan borrowers,” but they argue that USDA “cannot prevent

other lenders from pursuing foreclosure actions.” Dkt. 35:38. Defendants offer no

evidence that other lenders are pursuing or imminently will pursue any foreclosure

actions that would not occur if ARPA’s race-based loan forgiveness were

implemented. They only offer the speculative statement that “[a] delay in these

payments could result in [ ] foreclosure” for some farmers. Dkt. 17-2, ¶ 39 (emphasis

added). That is not enough to allow flagrant—and nationwide—race discrimination

to continue. Moreover, there is nothing preventing Congress from promptly amending

the program to provide relief to all farmers without relying on race.




                                    - 19 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 21 of 23 Document 43
V.    Defendants Provide No Alternative to a Nationwide Injunction

      This Court issued a nationwide TRO, finding no workable alternative, because

“[i]f the USDA forgave Plaintiffs’ loans, it would be required to forgive every farmer’s

loan, since the only criteria for loan forgiveness is the applicant’s race.” Dkt. 21:9.

The same is true with respect to a preliminary injunction.

      Nevertheless, Defendants continue to press the argument that a nationwide

injunction is inappropriate, relying primarily on Justice Thomas’s concurrence in

Trump v. Hawaii, 138 S. Ct. 2392 (2018), and Justice Manion’s concurrence in City

of Chicago v. Barr, 961 F.3d 882 (7th Cir. 2020). Dkt. 35:39–40. But the views of a

single Justice or judge are not the law. The Barr majority held that nationwide

injunctions “can be necessary” in some cases, 961 F.3d at 916, as have many other

appellate courts, Dkt. 19:6–7, and the Supreme Court recently upheld an injunction

that applied nationwide, Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080,

2088 (2017). Moreover, most of the relevant factors the Seventh Circuit has identified

cut in favor of a national injunction here, including “the nature of the violation, the

extent of the impact, the urgency of the situation, [and] the multiplicity of litigation.”

961 F.3d at 917. The constitutional violation is blatant and straightforward; it affects

all white farmers equally; relief is urgently needed to remedy the violation; and a

limited injunction would multiply the lawsuits and plaintiffs. And Defendants simply

have not offered a workable alternative remedy. Supra Part III.

                                    CONCLUSION

      This Court should issue a preliminary junction enjoining Defendants from

implementing Section 1005 of ARPA in a way that discriminates based on race.


                                    - 20 -
       Case 1:21-cv-00548-WCG Filed 06/23/21 Page 22 of 23 Document 43
Dated: June 23, 2021

                            WISCONSIN INSTITUTE FOR LAW & LIBERTY
                            Attorneys for Plaintiffs

                            Rick Esenberg
                            rick@will-law.org

                            /s/ Daniel P. Lennington
                            Daniel P. Lennington
                            dan@will-law.org
                            Luke Berg
                            luke@will-law.org
                            Katherine D. Spitz
                            kate@will-law.org
                            330 E. Kilbourn, Suite 725
                            Milwaukee, WI 53202-3141
                            PHONE: 414-727-9455
                            FAX: 414-727-6385




                             - 21 -
Case 1:21-cv-00548-WCG Filed 06/23/21 Page 23 of 23 Document 43
